 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     KENNETH C. HOOS,                             Case No.: CV 17-8012-DMG (SSx)
10
                        Plaintiff,
11                                                ORDER RE JOINT STIPULATION
            v.                                    DISMISSING ACTION WITH
12                                                PREJUDICE [29]
     MEDTRONIC, INC. a corporation; and
13   DOES 1 through 100, INCLUSIVE,
14                     Defendant.
15
16         Plaintiff KENNETH C. HOOS (“Plaintiff”) and Defendant MEDTRONIC, INC.
17   (“Medtronic”) (collectively referred to as “the Parties”) submitted a Joint Stipulation
18   Dismissing Action with Prejudice.
19         The Court, having read and considered the Parties’ Joint Stipulation Dismissing
20   Action with Prejudice, and good cause appearing therefor,
21         IT IS HEREBY ORDERED THAT:
22            1. Plaintiff’s Complaint and this entire action is dismissed with prejudice
                 pursuant to Federal Rule of Civil Procedure 41(a); and
23
24               2. Each party shall bear his and its own attorneys’ fees and costs in connection
                    with the prosecution and defense of this action.
25
26
     DATED: October 5, 2018                         ________________________________
27
                                                    DOLLY M. GEE
28                                                  UNITED STATES DISTRICT JUDGE


                                                   -1-
